Citation Nr: 0844902	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hepatitis C prior to July 15, 2005.

2.  Entitlement to an increased evaluation in excess of 20 
percent for hepatitis C from July 15, 2005 to June 30, 2006.

3.  Entitlement to a compensable evaluation for hepatitis C 
on and after July 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  

The issues of entitlement to an increased evaluation in 
excess of 20 percent for hepatitis C from July 15, 2005 to 
June 30, 2006 and entitlement to a compensable evaluation for 
hepatitis C on and after July 1, 2006 are addressed in the 
remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the veteran 
withdrew his appeal with regard to the issue of entitlement 
to an initial compensable evaluation for hepatitis C prior to 
July 15, 2005.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the 
issue of entitlement to an initial compensable evaluation for 
hepatitis C prior to July 15, 2005 have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At a January 2008 hearing before the Board, the veteran 
testified on the record that he wished to withdraw his appeal 
regarding the issue of entitlement to an initial compensable 
evaluation for hepatitis C, prior to July 15, 2005.  
Thereafter, he submitted a written statement indicating his 
desire to withdraw the issue.  38 U.S.C.A. § 7105(d)(5); see 
38 C.F.R. § 20.204(b).  Accordingly, this issue is no longer 
in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to an initial compensable evaluation for 
hepatitis C, prior to July 15, 2005, and there effectively 
remains no allegation of error of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal as to this issue.


ORDER

The appeal as to the issue of entitlement to an initial 
compensable evaluation for hepatitis C, prior to July 15, 
2005, is dismissed.




REMAND

The veteran is seeking entitlement to an increased disability 
rating in excess of 20 percent for his service-connected 
hepatitis C from July 15, 2005 to June 30, 2006, and 
entitlement to a compensable evaluation for his service-
connected hepatitis C on and after July 1, 2006.

After reviewing the veteran's claims folder, the Board finds 
there is a further duty to assist the veteran with his claims 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

During his January 2008 videoconference before the Board, the 
veteran indicated his intention to submit additional evidence 
in the form of employment records from July 2005 through July 
2006 showing time lost from work in support of his claims for 
increased disability ratings.  While the veteran's 
representative submitted additional evidence to the Board via 
facsimile, it does not appear that all of the intended pages 
of the facsimile were received by the Board.  Specifically, 
the facsimile cover page indicates that five pages, including 
the cover page, were submitted.  However, only three pages 
have been associated with the veteran's claims file, and the 
pages which are of record do not pertain to the veteran's 
employment.  Under these circumstances, the RO should, with 
the veteran's assistance, obtain the veteran's employment 
records.  Also, the RO should obtain and associate with the 
claims file the veteran's updated VA treatment records.

In addition, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
veteran's increased compensation claims.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.  

2.  The RO must, with the assistance of 
the veteran, obtain the veteran's 
employment records from July 2005 to July 
2006.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  The RO must also obtain 
the veteran's updated VA medical treatment 
records.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


